Citation Nr: 9917434	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-31 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals, injury 
to left middle and ring fingers, with amputation of middle 
finger with metacarpal resection, and amputation of ring 
finger distal to the middle shaft of the proximal phalanx 
(minor), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.

The veteran provided testimony at a personal hearing held 
before the undersigned Member of the Board at the RO&IC in 
May 1999, a transcript of which is of record.  


FINDINGS OF FACT

1.  The veteran has long had amputation of the left middle 
finger with metacarpal resection, and has historically been 
rated as if he already had undergone amputation of the left 
ring finger.

2.  In May 1995, at the veteran's request, he underwent 
amputation of the left ring finger distal to the middle shaft 
of the proximal phalanx.

3.  Except for mild to moderate weakness of left hand grip 
without any loss of left hand sensation, the veteran has 
normal and relatively effective left hand function.

4.  It has not been shown that as a result of service-
connected disability of the left hand, no effective function 
remains other than that which would be equally well served by 
an amputation stump at the sight of election below the elbow 
with use of a suitable prosthetic appliance.

5.  Left hand disability with amputation of the middle and 
ring fingers has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals, injury to left middle and ring fingers, with 
amputation of middle finger with metacarpal resection, and 
amputation of ring finger distal to the middle shaft of the 
proximal phalanx, are not met.  38 U.S.C.A. §§ 1114(k), 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

Any change in diagnostic codes by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

As will be discussed below in pertinent part, in this case, 
the Board has considered whether other rating codes may be 
more appropriate than the ones used by the RO&IC.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Injury to Muscle Group IX involves the intrinsic muscles 
which work in delicate manipulative movements, and the 
intrinsic muscles of the hand, all of which operate in so 
compact a structure that isolated muscle injuries are rare 
[pursuant to the Note associated with Diagnostic Code 5309], 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Accordingly such injuries are ratable 
on limitation of motion with a 10 percent minimum.  The RO&IC 
has fully set forth and informed the veteran of the numerous 
schedular guidelines set forth as to what constitutes muscle 
damage, etc.

For evaluating amputation of two digits (fingers) of one 
hand, for the nondominant upper extremity, (in this case, the 
left), a 20 percent rating is assignable when there is 
amputation of the middle and ring fingers under Diagnostic 
Code 5149.

The ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
proximal phalanges.  Note (a) to Code 5149.  

Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  Note 
(b) to Code 5149.

Amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Note (c) to Code 5149.

Amputation or resection of metacarpal bones (more than 1/2 
the bone lost) in multiple fingers injuries will require a 
rating of 10 percent added to (not combined with) the 
ratings, multiple finger amputations, subject to the 
amputation rule applied to the forearm.  Note (d) to Code 
5149.

Combinations of finger amputations at various levels, or 
finger amputations with ankylosis or limitation of motion of 
the fingers, will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  Note (e) of 
Code 5149.

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  Note (f) to Code 5149.

If a veteran, as a result of service-connected disability, 
suffers the anatomical loss or loss of use of a hand, he will 
be entitled to a rate of special monthly compensation.  
38 U.S.C.A. § 1114(k).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

38 C.F.R. §  4.17, Plate III graphically illustrates the 
anatomy of bones of the hand.

For assessing the disability from unfavorable ankylosis of 
multiple fingers, a 20 percent rating is assignable for major 
or minor extremity when the fingers involved are the middle 
and ring fingers under Diagnostic Code 5219.

For assessing the disability from favorable ankylosis of 
multiple fingers, a 10 percent rating is assignable for major 
or minor extremity when the fingers involved are the middle 
and ring fingers under Diagnostic Code 5223.

Notes to both Codes 5219 and 5223 describe the joints to be 
considered in such assessments and when these are to be 
considered tantamount to amputation (i.e., when favorable 
ankylosis involves both MCP and PIP joints with either joint 
in extension or in extreme flexion).  Other criteria are 
shown in 38 C.F.R. § 4.71a for being considered comparable to 
less than amputation.

The same symptomatology for a particular condition should not 
be evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, in keeping 
with 38 C.F.R. § 4.7, the disability could be rated under the 
diagnostic code which produces the higher rating, if that 
diagnostic code better reflects the extent of the veteran's 
disability.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefor, the to exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field submission, is authorized to 
approve on the basis of extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. (1998).

However, the evaluation of the "same disability" or the 
same "manifestations' under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (1998).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."" Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In addition, the Court has held that a separate, additional 
rating may be assigned if for example, a veteran's orthopedic 
disabilities are manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. 
Brown, op. cit.


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran experienced a crush injury to his left hand in 
service.  The gangrenous middle finger was disarticulated at 
the metacarpal/phalangeal joint and the ring finger debrided 
in June 1968.  In early July 1968, the middle metacarpal of 
the middle finger was excised with good recovery.  The 
veteran is right-handed.

Since the original rating action in May 1970, a 30 percent 
rating has been assigned from the day following separation 
from service, for the left middle and ring finger injuries.  

VA examination in September 1970 is of record.  X-ray of the 
left hand showed amputation of the phalanges and the 3rd 
metacarpal except for a small stump of the base.

On VA examination in 1974, the veteran exhibited a loss of 
about 35 percent strength.  The veteran was noted to be 
missing the third finger to include much of the metacarpal 
and had had repair of the ring finger.

An undated private report from Sunbury Community Hospital 
filed thereafter shows that the veteran had undergone 16 
whirlpool treatments as well as cocoa butter massage.  He had 
normal range of motion of the metacarpophalangeal(MP) and 
interphalangeal (IP) joints and active muscle power for 
flexion to extension of all fingers, but was unable to fully 
close the 4th finger.  The scar tissue was soft and pliable 
but was sometimes swollen.

A VA X-ray undertaken in April 1974 is noted to show surgical 
amputation of the 3rd finger of the left hand and of the 
distal 3/4ths of the 3rd metacarpal.

In May 1995, the veteran presented himself at the Lebanon VA 
hospital.  He stated that his left ring finger had been 
immovable since the initial injury and tended to get in his 
way, specifically causing him to shock himself when working 
around electrical outlets.  He asked to have it removed.  

The examiner noted the immobile left ring finger with an old 
healed scar proximal to the PIP joint with numbness.  Under 
local anesthesia, the veteran underwent partial amputation of 
the left ring finger.  The entire surgical report is of 
record showing that after preparing the area for restoration 
of blood and nerve flow, a saw was used to take off the bone 
"at approximately mid phalangeal level".  The wound was then 
copiously irrigated and closed.  

A pathology report is also of record showing the "distal most 
portion of finger amputated to the PIP joint", left ring 
finger.

On VA examination in November 1995, it was noted that the 
veteran had initially had removal of his left ring finger at 
mid-phalanx.  However, following that surgery, he had found 
that his left middle ringer got in his way and he could not 
properly flex the finger.  He had sought amputation and the 
left middle finger was taken off, again at the mid-phalanx.

On examination, there was an 8 cm. scar between the second 
and third metacarpal joints on the dorsal aspect of the hand.  
There was another 2 cm. long scar between the 3rd and 4th MCP 
joints.  The middle and ring fingers of the left hand were 
amputated at the mid first digit.  Active range of motion of 
the metacarpophalangeal joints of the two fingers was normal.  
Range of motion at flexion and extension of the remaining 
three fingers was also normal.  There was mild to moderate 
weakness of the left hand with grasp secondary to the loss of 
the middle and ring fingers.  

Sensation in the left hand was normal.  Active range of 
motion of the left wrist was within normal limits.  Skin and 
surgical scars at the end of the two amputated fingers were 
healed well with no bony protrusion.

The physician's impression was status post amputation, middle 
and ring fingers of the left hand at the mid-first digit, 
secondary to war injury.  

X-rays showed resection of the ring finger distal to the 
middle shaft of the proximal phalanx.  There was also noted 
total resection of the middle or third digit and a tiny, 2-3 
mm. metallic foreign body project into the hypothenar region 
(presumably an old shrapnel fragmentation).   

X-rays were reassessed by VA examiners in November 1995, 
report of which is of record.  Again, the resection of the 
ring finger distal to the middle shaft of the proximal 
phalanx since "March 1973" was shown without other 
significant change.  There was also total resection shown of 
the middle or third digit and a tiny metallic foreign body 
projected into the hypothenar region. 

At the hearing, the veteran testified that he was unable to 
use his hand normally, that is would sometimes be red and 
swell; that he is right handed.  It was argued that he was 
unable to use the hand effectively and as such he had loss of 
use of the left hand.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for residuals, injury 
to left middle and ring fingers, with long-standing 
amputation of middle finger with metacarpal resection, and 
more recent amputation of ring finger distal to the middle 
shaft of the proximal phalanx is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left middle and ring fingers disability are sufficient to 
conclude that his claim for an increased rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

There was some question at the hearing as to whether an 
additional examination was necessary.  However, based on the 
evidence of record, the Board finds no justification for 
additional examination as the available evidence appears to 
be total and comprehensive.  The veteran's representative 
noted that a recent X-ray report was compared to a reported 
X-ray in March 1973 which is not of record.  However, in that 
regard, this was merely to compare findings from remote past 
and present.  There are so many X-rays in the file from both 
prior to and since 1973, that whether there has or has not 
been change since one particular X-ray in 1973 is entirely 
irrelevant to the adjudication of the pivotal issue at hand.  

Most importantly, the clinical findings at and since the time 
of the 1995 surgery are quite comprehensive and reflect a 
total picture of disability impairment due to the injury.

In the present case the RO&IC has rated the veteran's 
residuals, injury to left middle and ring fingers, on the 
basis of amputation of the two fingers involved.  The left 
hand is his minor extremity, and under Code 5149, a maximum 
of 20 percent would be available if both fingers were 
amputated (or amputated as such a level, or ankylosed at the 
cited levels as to be tantamount thereto).  [This is a rating 
collaterally comparable, at worst, to unfavorable ankylosis 
at the same levels under the above cited codes].  


The RO's assignment of the additional 10 percent for a total 
of 30 percent is predicated on application of Note (d) to 
Code 5149 which provides that when there is amputation or 
resection of metacarpal bones (more than 1/2 the bone lost) 
in multiple fingers injuries, such a rating of 10 percent may 
be added to (not combined with) the ratings, multiple finger 
amputations, subject to the amputation rule applied to the 
forearm.  In this case, specifically, the veteran's long-
standing amputation of the middle finger is probably 
reasonably describable as being at such a level, although the 
recent amputation of his ring finger is not.  

VA examinations of record do not show any evidence of more 
disablement than is contemplated in the current 30 percent 
evaluation, at most, regardless of the Code under which the 
veteran may be rated.  As the RO&IC informed him previously, 
he has been rated all along as if both fingers were 
amputated, granting him longstanding additional compensation 
benefits.

The evidence in the file does not show that the veteran has 
significant sensory abnormalities and his limitation of 
motion of the left (minor) hand is minimal at most.  He says 
that he has periodic redness, but clinical findings on all 
occasions in the recent past have shown relatively nominal if 
any nonfunctioning.  Scars are well healed with no evidence 
of poor nourishment, repeatedly ulceration, tenderness and 
pain on objective demonstration, or limitation on function of 
part affected.  

Accordingly, a separate evaluation based on residuals 
scarring is not warranted.  38 C.F.R. § 4.118; Diagnostic 
Codes 7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  He merely has portions of two fingers now 
missing, one amputation of which was accomplished in 1995 at 
his own request because he said the finger as it then existed 
got in his way at work.


VA examinations have not demonstrated any clinical objective 
abnormalities as to warrant entitlement to increased 
evaluations under alternative diagnostic codes.  Although 
contended to the contrary, the medical evidence of record 
does not show that the veteran has no effective function 
remaining in the left hand other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  Accordingly, the veteran is not shown to have 
acquired loss of use of his minor left hand, thereby 
precluding a grant of entitlement to special monthly 
compensation.

Similarly, VA and other examinations of record show no sign 
that any of the scars are poorly nourished, repeatedly 
ulcerated, tender and painful on objective demonstration, or 
productive of limitation on function, thereby precluding a 
grant of entitlement to a separate evaluation for residual 
scarring under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

In fact, the Board would point out that in this case, the 
veteran's loss of the portions of his two fingers (middle and 
ring) on the nondominant hand, have been granted the 
additional benefit of being rated as if they were totally 
amputated and virtually without function for years, which has 
been well beyond the disability actually shown in his case.  
Any additional compensation would be dependent on additional 
hand impairment of which there is virtually none.  And to add 
on any other code at this point to the rating for amputation 
of the two fingers, including as they impact hand function, 
would clearly be pyramiding, or rating the exact same 
disability on more than one basis, which is precluded.  
38 C.F.R. § 4.14.

The RO&IC determined that the appellant's disability of the 
left hand is not unusual or exceptional in nature.  The Board 
agrees with this determination.  In this regard the Board 
notes that the clinical objective findings have not 
demonstrated that the veteran's left hand is productive of 
marked interference with employment.  It has not required 
frequent inpatient care.  

No basis has been presented upon which to predicate referral 
of the veteran's case to the Director of the VA Compensation 
and Pension Service for consideration of assignment of a 
higher evaluation on an extraschedular basis under the 
criteria of 38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of any two 
evaluations would more properly classify the severity of the 
appellant's postoperative residuals of left hand (finger) 
disability.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for residuals, injury 
to left middle and ring fingers, with amputation of middle 
finger with metacarpal resection, and amputation of ring 
finger distal to the middle shaft of the proximal phalanx, 
currently evaluated as 30 percent disabling, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

